NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

CALVIN DELEON TURNER, JR.,                )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-4504
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed September 27, 2019.

Appeal from the Circuit Court for
Sarasota County; Charles E. Roberts,
Judge.

Howard L. Dimmig, II, Public Defender,
and David B. Falstad, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan S. Tannen,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.




KELLY, VILLANTI, and LaROSE, JJ., Concur.